Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending.
Objection
	Claim 12 is objected to for the following informality:
	It is suggested to replace the “/” between “smoking” and “vaping” with –or--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claims 10-12, 19 and 20, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-3, 5, 6, 8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vuksan et al. (US Publication No. 2011/0264804) in view of Karalis et al. (US Patent/ Publication No. 2017/0339248).
	As per claim 1, Vuksan teaches a method of improving safety in a web browsing environment (paragraph [0002]), comprising: receiving a request for web content  (paragraph [0049], “user 46  entering the request for web content”); determining that the requested web content is known or suspected to include malicious content (paragraph [0051], “filter process 54…may filter 158 the web content …based upon, at least in part, the received 156 one or more web content filtering”, and paragraph [0050], filtering rules includes, list of known URL’s associated with malicious content); and [changing a mode of a web browser] to restrict presentation of the known or suspected malicious content in the requested content (paragraph [0057], content such as malicious features , objectable  content , items and content included within the webpage are filtered/ removed based on filtering rules).
While Vuksan discloses restrict presentation of the known or suspected malicious content in the requested content, Vuksan does not explicitly disclose changing a mode of a web browser to restrict presentation of the known or suspected malicious content. However, in an analogous art, Karalis discloses changing a mode of a web browser to restrict presentation of the known or suspected malicious content (paragraph [0020],“automatically switching between different browsing modes, such as switching between a normal browsing mode and private browsing mode”, in contrast to normal browsing mode, in private browsing mode site-related data is not collected and cached on a browsing device; and paragraph [0041], the mode module 118 detects that website 210 is associated with potentially unsafe content  and to cause a mode change from a normal browsing mode to private browsing mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vuksan and Karalis, in order to provide 
	As per claim 13, Vuksan teaches a method of improving safety in a web browsing environment (paragraph [0002]), comprising: receiving a request for web content from a network server  (paragraph [0049], “user 46  entering the request for web content”); determining that the requested web content is known or suspected to include malicious content (paragraph [0051], “filter process 54…may filter 158 the web content …based upon, at least in part, the received 156 one or more web content filtering”, and paragraph [0050], filtering rules includes, list of known URL’s associated with malicious content); and [changing a mode of a network client] to restrict network client access to known or suspected malicious content in the requested content (paragraph [0057], content such as malicious features , objectable  content , included within the webpage is filtered and removed ).
While Vuksan discloses restrict network client access to the known or suspected malicious content in the requested content, Vuksan does not explicitly disclose changing a mode of network client to restrict network client access to the known or suspected malicious content. However, in an analogous art, Karalis discloses changing a mode of a web browser in the network client  to restrict the network client access to the known or suspected malicious content (paragraph [0020],“automatically switching between different browsing modes, such as switching between a normal browsing mode and private browsing mode”, in contrast to normal browsing mode, in private browsing mode site-related data is not collected and cached on a browsing device; and paragraph [0041], the mode module 118 detects that website 210 is associated with potentially unsafe content  and to cause a mode change from a normal browsing mode to private browsing mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vuksan and Karalis in order to provide an automated and customizable browsing experience that enables switching between different browsing modes based on a variety of different criteria (paragraph [0023]).
	As per claims 2 and 14, Vuksan furthermore discloses, wherein restricting presentation of known or suspected malicious content comprises one or more of restricting a request for login credentials, financial account numbers or related information, scripts, executable code, and download links (paragraph [0051], filtering web content include blocking selected java script, which corresponds to the claimed “scripts”).
	As per claim 3, Vuksan furthermore discloses wherein the determining is performed by comparing the received request for web content against a blacklist of known or suspected malicious web content (paragraph [0050], “list of known ad-servers, URL’s associated with malicious content…as may be generally known”.
As per claims 5 and 16, Karalis furthermore discloses, wherein changing a mode of the browser further comprises allowing presentation of the known or suspected malicious content in the requested content upon one or more of acknowledgment of a warning or receipt of a password or personal identification number (PIN) (figure 3 and paragraph [0042], “notification 214 notifies (warnings) the user 130 that the website 210 is identified as including unsafe content, and prompts the user 130 for instruction (acknowledgment) on how to proceed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vuksan and Karalis, in order to provide an automated and customizable browsing experience that enables switching between different browsing modes based on a variety of different criteria (paragraph [0023]).
	As per claim 6, Vuksan furthermore discloses, wherein the method is implemented in a web browser (paragraph [0044], “web browser”).
	As per claim 8, Vuksan furthermore discloses, wherein the determining is performed using a networked computer service in communication with the web browser (figure 1 and paragraph [0041]).
	As per claims 10 and 19, Vuksan furthermore discloses, wherein malicious content comprises content that may pose a danger to a computer system such as malware, viruses, Trojans, and ransomware (paragraph [0057], malicious features).
	As per claims 11 and 20, Vuksan furthermore discloses, wherein malicious content comprises content that may put a user at risk, such as personally identifiable information, account numbers, and user names or passwords (paragraph [0057], malicious features the rise to privacy concerns).
	As per claim 12, Vuksan furthermore discloses, wherein malicious content comprises content that is undesirable such as pornography or sexually explicit content or content using vulgar language, content related to smoking/vaping, alcohol, or drugs, and content related to violence, weapons, or portrayal of harmful or dangerous activities (paragraph [0050], “pornographic content”).

	Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vuksan in view of Karalis, further in view of Bennett (US Publication No. 2009/0282485).
	As per claim 4, Vuksan in view of Karalis teaches all limitation of claim as applied to claim 1 above. Vuksan in view of Karalis does not explicitly teach, the determining is performed by evaluating the content in the received request for web content using one or more of signatures, heuristics, or artificial intelligence. However, evaluating the content in the received request for web content by using one or more of signatures is old and well known in art of computer security, as illustrated by Bennett (paragraph [0025], “detecting signatures of the malware, which corresponds to claimed “using one or more of signature”).
	It would have been obvious and predictable to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vuksan and Karalis with Bennett and implement the well know malware signatures, in order to achieve the predictable result of identifying and detecting malwares in the content. 
	As per claim 9 and 18, Vuksan in view of Karalis teaches all limitation of claim as applied to claim 1 and 13 above. Vuksan in view of Karalis does not explicitly teach the determining is performed using anti-malware software installed on the same computer as the web browser or the network client. However, determining by using anti-malware software installed on the same computer as the web browser or  as the network client is old and well known, as illustrated by Bennette (figure 2, paragraph [0036], client machine includes malware detection module and browser 209, and paragraph [0025]  detecting malware). 
	It would have been obvious and predictable to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vuksan and Karalis with Bennett and implement the well know anti malware software, in order to achieve the predictable result of identifying and detecting malwares in the content. 

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vuksan in view of Karalis, further in view of Amrutkar et al. (US Publication No. 2015/0067853).
	As per claim 7, Vuksan in view of Karalis teaches all limitation of claim as applied to claim 1 above. Vuksan in view of Karalis does not explicitly teach the method is implemented in a web browser extension or plugin. However, in an analogous art, Amrutkar discloses the method is implemented in a web browser extension or plugin (claim 18, browser extension used in determining malicious webpage and preventing displaying of the webpage).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vuksan and Karalis with Amrutkar, in order to achieve the predictable result of protecting users from visiting malicious websites (paragraph [0104]).

References Cited, Not Used

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Chen, US Patent No. 7,958,555, is directed to, a method and system for protecting computer users from online frauds. Chen discloses a client computer may include a page signature extractor and a policy enforcer. The page signature extractor may encode a web page to generate its signature, which may be provided to a remote server computer for comparison with signatures of phishing pages. The policy enforcer may perform one or more predetermined actions when a match is found. Examples of such actions include replacing the web page with a blocking page, displaying a warning message, or both.	Shah US Pub No. 2020/0252803, discloses a method and system including a security application configured to intercept a request to resolve a DNS query for a URL, send a DNS query request to a DNS server, receive, from the DNS server, an indication to the wireless communication device that the URL corresponds to a malicious URL, generate a warning, to be displayed in a user interface, indicating that the URL corresponds to a malicious URL, and take action to avoid a security incident.

Conclusion
       	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437